Citation Nr: 0004578	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950, and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was among the issues that were previously before 
the Board in June 1997, but were remanded for further 
development.  The appeal was returned to the Board in April 
1999, but was remanded to complete the development requested 
by the Board in June 1997.  It has now been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or for many 
years thereafter.  

2.  The veteran is service-connected for PTSD, which was 
established in April 1997. 

3.  The veteran developed hypertension in the early 1980s, 
there is no competent evidence reflecting that hypertension 
is related to injury or disease that occurred in service.  

4.  The preponderance of the medical evidence is against a 
finding that service connected PTSD was the cause of the 
veteran's hypertension, or that it increased the severity of 
the veteran's hypertension.  



CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, may 
not be presumed to have been incurred therein, and is not 
proximately due to or the result of the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in effect, that he has developed 
hypertension as a secondary condition to his service-
connected PTSD.  He believes that he has submitted sufficient 
medical evidence to support his contentions, including 
favorable opinions from his VA doctors.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Where the veteran 
served continuously for ninety (90) or more days during a 
period of war, and if hypertension became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A review of the service medical records is negative for 
hypertension.  

The pertinent post service medical records include the report 
of a November 1983 VA treadmill exercise test.  The 
conclusions noted a hypertensive response to exercise. 

VA treatment records dated January 1985 and July 1985 include 
blood pressure readings of 140/100.  A diagnosis of 
hypertension was not made on either occasion.  

The post service medical records reveal that entitlement to 
service connection for PTSD was established in an April 1987 
rating decision.  This decision noted that a VA examination 
had diagnosed PTSD in March 1986.

The initial post service medical evidence to contain a 
diagnosis of hypertension consists of a May 1991 letter from 
a private doctor.  The doctor states that the veteran has a 
variety of medical problems, including hypertension.  He was 
undergoing therapy aimed at controlling his hypertension.  An 
opinion as to the etiology of the hypertension was not 
offered.  

Hospital records dated October 1992 include a discharge 
diagnosis of hypertension.  These records do not contain an 
opinion as to the etiology of this disability.  

Hospital records dated from April 1993 to May 1993 show that 
the veteran was admitted for repair of an abdominal aortic 
aneurysm.  The discharge diagnoses included hypertension, 
without additional comment concerning this disability. 

A June 1993 letter from a VA doctor states that the veteran 
had been receiving treatment over the past year for several 
disabilities, including hypertension.  The doctor did not 
offer an opinion as to the etiology of this disability.  The 
discharge diagnoses from a June 1993 hospitalization also 
included hypertension.

In an April 1994 letter, a VA doctor said that the veteran 
had been under treatment by the VA for the past two years.  
The veteran was noted to have always been hypertensive, and 
his most chronic medical syndrome was his chronic anxiety 
syndrome, which was severe.  Although this had stressed the 
veteran significantly from a physical standpoint, his anxiety 
over his health was unending.  She stated her belief that 
"his hypertension was secondary to his chronic anxiety 
syndrome". 

In an additional April 1994 statement from a second VA 
doctor, it was noted that the veteran sought a statement that 
anxiety and hypertension were related, and the doctor stated 
that "they undoubtedly are".  

A July 1994 letter from a VA social worker notes that the 
veteran had been receiving counseling for his PTSD.  The 
veteran was observed to have extreme depression and anxiety.  
The social worker opined that the hypertension and anxiety 
experienced by the veteran appear to have been long term and 
closely related to his PTSD.  

The veteran appeared at a hearing before a hearing officer at 
the RO in August 1994.  He and his representative noted April 
1994 and July 1994 letters that contain opinions regarding a 
causal relationship between the veteran's PTSD and 
hypertension.  See Transcript.  

An October 1994 letter from a private doctor is contained in 
the claims folder.  He notes that he examined the veteran in 
October 1994.  The veteran had a history of hypertension 
dating back about 10 years.  He was also noted to have a long 
history of depression and anxiety as a result of his time in 
active service.  The assessment was essential hypertension.  
The examiner stated in pertinent part that "This may be 
aggravated intermittently by his psychiatric disorder."  
There was no evidence of end organ abnormality due to 
hypertension.  Chronic obstructive pulmonary disease and 
tobacco abuse were also noted. 

VA treatment records dated January 1995 state that the 
veteran was concerned about his high blood pressure.  The 
examiner stated that this was "undoubtedly aggravated by 
chronic anxiety associated with PTSD."

The veteran was afforded a second hearing before a hearing 
office at the RO in March 1996.  He testified that he 
believed he was first diagnosed with hypertension in the fall 
of 1980.  He was unable to recall if he had received 
treatment for this problem, although he was currently using 
medication to control his high blood pressure.  The veteran 
noted that he had submitted medical evidence purporting to 
show a relationship between his PTSD and his hypertension.  
See Transcript. 

A medical research paper in support of the veteran's 
contentions was received in March 1996.  This consists of a 
literature review and general conclusion as to the 
relationship between PTSD and hypertension, written by a 
private psychiatrist who is also a medical school professor, 
and obtained at the request of the DAV.  Based on the 
findings of this literature, the doctor reached three 
conclusions, of which the first two are relevant in this 
case.  First, psychosocial stress plays an important 
causative role in the development of hypertension, and that 
for many war veterans, their wartime experiences prove to be 
their greatest source of stress throughout their lifetime.  
Second, those veterans who suffer from PTSD, which is the 
prototypical anxiety disorder, are at increased risk for 
developing hypertension.  

A May 1996 letter from a VA doctor is contained in the claims 
folder.  The doctor noted that he had reviewed the veteran's 
claims folder and the study submitted in March 1996, and 
based on this study as well as his own experiences, he found 
that hypertension and stress occurred frequently.  The doctor 
stated that "The stress of the veteran with PTSD would fit 
into this criteria" and could be considered a cause of the 
veteran's hypertension.  The doctor further noted that 
essential hypertension is hypertension without a known cause 
and could occur for many reasons, with stress being a large 
factor in its causation.  

The veteran was afforded a VA examination for hypertension in 
September 1997.  His outpatient records and records of a 
hospitalization at the VA facility were reviewed.  His 
history suggested that hypertension was diagnosed around 1982 
to 1983.  The veteran's medical illnesses included 
hypertension, chronic depression, obstructive pulmonary 
disease, and arthritis.  His psychiatric illnesses were PTSD 
and major depression.  There was no history of high blood 
pressure or diabetes in his family.  The veteran smoked one 
pack a day, but denied a history of alcohol usage since age 
45.  Following examination, the diagnoses included mild 
hypertension.  The examiner noted that he had been asked to 
state an opinion as to the possibility of a relationship 
between the veteran's PTSD and his hypertension.  He stated 
that the veteran had been diagnosed as having hypertension 
about 15 years ago, and that this was at least 30 years after 
he was diagnosed as having PTSD in 1951.  The examiner stated 
that if the veteran had been experiencing flashbacks since 
his PTSD developed more than 30 years ago, then "why would 
it take that long for hypertension to develop if PTSD was the 
cause?"  The examiner added that he had reviewed the 
research paper and literature review, and noted that while it 
was true that some patients with PTSD have hypertension, it 
did not mean that PTSD caused hypertension.  He added that a 
number of other diseases were associated with hypertension, 
but were not necessarily the cause.  The examiner concluded 
that there was insufficient scientific data to conclude that 
PTSD causes hypertension, and that the conclusion that PTSD 
causes hypertension based on the research paper was invalid 
because it was based on conjecture.  

Following the April 1999 remand, the veteran underwent a VA 
fee basis examination in May 1999.  The claims folder and 
other medical records were reviewed in conjunction with the 
examination.  The veteran was noted to have a history of 
flashbacks, and a diagnosis of PTSD.  His hypertension had 
first been diagnosed in 1982 or 1983, and he had been 
receiving treatment for this disability since that time.  
Following the examination, the impressions were essential 
hypertension, history of PTSD, and history of abdominal 
aortic aneurysm resection and repair.  It was the impression 
of the examiner that the PTSD did not cause the veteran's 
essential hypertension, which had developed more than 30 
years after his release from active service.  The examiner 
added that "Certainly, it is possible that stress of any 
type including PTSD may intermittently aggravate 
hypertension."  However, he concluded by stating that a 
review of the medical articles contained in the claims folder 
reveal that there is insufficient data to conclude that PTSD 
causes hypertension.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for hypertension, including as secondary to PTSD.  
The record shows that service connection is in effect for 
PTSD.  The evidence also shows that the veteran has a current 
diagnosis of hypertension.  Finally, the veteran has 
submitted medical opinions that purport to show a 
relationship between his PTSD and his hypertension.  The 
evidence shows that the claim is plausible, and therefore 
well grounded.  Jones v. Brown, 7 Vet. App. 134 (1994).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for hypertension.  The veteran does not claim and 
the record does not show that hypertension was present in 
service, within the initial post service year or that it is 
otherwise related to service.  The July 1994 statement was 
not written by a doctor, but by a VA social worker, and 
determining the etiology of hypertension is outside the field 
of expertise of a social worker.  The medical research paper 
that was submitted in March 1996 speaks generally as to 
whether or not stress, or more specifically PTSD, can cause 
hypertension.  However, it does not specifically address the 
veteran's case.  The remaining evidence includes several 
medical opinions that support the veteran's contention that 
his hypertension developed secondary to PTSD.  The doctor who 
wrote the April 1994 letter believed that the veteran's 
hypertension was secondary to his chronic anxiety disorder, 
and in a second April 1994 letter, another doctor added that 
anxiety and hypertension were undoubtedly related.  The May 
1996 letter from a VA doctor states that stress from PTSD 
could be considered a cause of hypertension in the veteran.  
However, the Board finds the evidence in support of the 
position that the veteran's hypertension developed secondary 
to his PTSD is outweighed by the findings and opinions 
contained in the September 1997 and May 1999 VA examinations.  

The opinions obtained in September 1997 and May 1999 were 
made by doctors who had the veteran's medical records 
available for study prior to reaching their opinions.  There 
is no indication that the April 1994 opinions were prepared 
with the benefit of study of the veteran's medical records.  
The September 1997 examiner noted that if the veteran had 
been experiencing PTSD since discharge from service, and if 
this was a cause of hypertension, then it should not have 
taken more than 30 years for hypertension to develop.  In 
addition, this examiner questioned the conclusions of the 
medical research paper, and noted that they were based on 
conjecture.  The May 1999 examiner also had access to the 
veteran's medical records, and opined that the veteran's 
hypertension, which developed more than 30 years after 
discharge, was not related to PTSD.  The Board notes that 
both of these opinions cited the 30 year period that it took 
for hypertension to develop, which is a factor that the 
doctors who did not have access to the veteran's medical 
history were either not aware, or did not address.  The Board 
finds that the medical opinions that were rendered after a 
study of the veteran's medical history are the most 
probative.  

The only other opinion that was rendered after a review of 
the veteran's claims folder is the opinion contained in the 
May 1996 letter.  This opinion does state that PTSD is a 
cause of the veteran's hypertension.  This doctor concedes 
that essential hypertension, such as the veteran's, is 
hypertension without a known cause.  He notes that stress can 
be a major factor, but does not say that it is the primary 
factor.  Therefore, the Board finds that the conclusions of 
the September 1997 and May 1999 VA examinations, which had 
full access to the veteran's medical records and were 
emphatic in insisting that PTSD does not cause hypertension, 
are the most probative.  

The veteran has submitted additional medical evidence to 
suggest that even if PTSD is not the cause of hypertension, 
then it may act to aggravate this disability.  The October 
1994 letter states that the veteran's hypertension could be 
aggravated intermittently by his psychiatric disorder.  The 
January 1995 records say that the veteran's high blood 
pressure was undoubtedly aggravated by chronic anxiety 
associated with PTSD.  The May 1999 opinion concedes that it 
is possible that stress of any type including PTSD may 
intermittently aggravate hypertension.  However, these 
opinions do not show that the veteran's hypertension has 
undergone a permanent increase in severity due to PTSD.  In 
an analogous situation, the United States Court of Appeals 
for Veterans Claims held that temporary or intermittent 
flare-ups during service were not sufficient to be considered 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
In this case, January 1995 opinion does not state to what 
degree the veteran's PTSD has aggravated his hypertension, 
and whether or not it is a permanent increase in severity.  
However, the October 1994 and May 1999 opinions have stated 
that the aggravation is intermittent, or in other words, 
temporary.  Therefore, as the evidence does not show that the 
veteran's 

hypertension has been aggravated by his service connected 
PTSD, service connection for this disability is not merited.  


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

